           Case 1:20-cv-01390-JLT Document 16 Filed 07/29/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   EDWARD SOTO ALVAREZ,             )                 Case No.: 1:20-cv-1390 JLT
                                      )
12            Plaintiff,              )                 ORDER DISCHARGING THE ORDER TO SHOW
                                      )                 CAUSE DATED JULY 23, 2021
13       v.                           )
                                      )                 (Doc. 13)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16
17          Previously, the Court ordered the Commissioner to show cause why sanctions should not be
18   imposed for failure to comply with the Court’s order to serve a response to Plaintiff’s letter brief. (Doc.
19   13.) On July 29, 2021, the Commissioner responded to the Court’s order, and filed proof of service of
20   a responsive brief. (Doc. 14; Doc. 15.) Accordingly, the Court ORDERS: the order to show cause
21   dated July 23, 2021 (Doc. 13) is DISCHARGED.
22
23   IT IS SO ORDERED.
24      Dated:     July 29, 2021                             _ /s/ Jennifer L. Thurston
25                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                         1
